DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, directed to a cobalt alloy, in the reply filed on April 22, 2022 is acknowledged. Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, directed to a method of manufacturing, there being no allowable generic or linking claim. Claims 1-15 are pending with claims 1-10 currently being considered in this office action.
Priority
	Applicant’s claim to foreign priority in application no. KR10-2020-0075766, filed June 22, 2020 is acknowledged.
Claim Objections
Claims 1-2 and Claims 9-10 are objected to because of the following informalities: 
“having composition as below” should be “having a composition as below” in Claim 1.
“S means strengthening solute elements” should be “ wherein S means strengthening solute elements” in Claim 1.
“H means healing solute elements” should be “ wherein H means healing solute elements” in Claim 1.
“comprising both of” should be “comprising both” in Claim 2.
Please delete the word ‘when’ in both Claim 9 and Claim 10.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and therefore dependent claims 2-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, it is unclear which elements would be considered ‘healing solute elements’. It would not be apparent to a person of ordinary skill in the art what a ‘healing solute element’ would be, and how such an element would differentiate from a general solute element. Examiner interprets that healing solute elements are B, C, N, O, P and S, as claimed in Claim 8 and the instant specification.

Regarding Claim 1, it is unclear what structural properties are required to meet ‘self-healing’, and a cobalt alloy having ‘self-healing property’ and a ‘self-healing function’. From the specification, Applicant has disclosed that “the term "self-healing property" refers to a property wherein the added healing solute elements are spontaneously diffused and segregated into defect sites in a high-energy state including micro-cracks and the like formed during the use of a material, thereby delaying the defect formation rate, leading to the recovery of property of a portion with the corresponding defects to an original state” (Pg. 6, line 23 – Pg. 7, line 5). 
However, it is unclear what structural features are present in order to produce such a self-healing property, and what standard requisite is being relied upon. It is unclear, for example, if Applicant is trying to claim a Charpy impact value, which relates to crack propagation, or a different property. 
Further, while Applicant has also disclosed that “the ‘self-healing function’ is implemented by the healing solute element” (Pg. 5, lines 7-8), it is unclear what the self-healing function actually is, and Applicant does not further elaborate on ‘self-healing function’. Examiner interprets that the ‘self-healing function’ is the manifestation of the ‘self-healing property’.
Applicant discloses wherein the “self-healing property can be exhibited by defining alloy composition…and adding healing solute elements enabling selective diffusion into defect sites of the alloys” (Pg. 6, lines 16-22). Examiner interprets wherein a cobalt-based alloy comprising the claimed composition, and therefore healing solute element additions of B, C, N, O, P and S (see 112b rejection regarding the term healing solute elements), would be a cobalt-based alloy with self-healing property which implements self-healing function.

Regarding Claim 6, it is unclear what the metes and bounds are for the claimed range of ‘tens of nanometers’ is. It is unclear which values read on the claimed range, and if any size of more than 10 nm reads on the claimed range, and similarly, if a size of 150nm (15 tens of nanometers) reads on the claimed range. Examiner interprets the range to mean more than 10 nm. 

Regarding Claim 9, the usage of the phrase ‘provided that’ causes uncertainty as to whether a+b<100 is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik (“Allotropic transformation induced stacking faults and discontinuous coarsening in a γ-γ’ Co-base alloy”) in view of Van Bennekom (US 20190022275 A1).
Regarding Claim 1, Bhowmik discloses a cobalt-based alloy having self-healing property (see 112b interpretation above), the cobalt-based alloy having composition as below:
[[Co(a)Ti(b)Cr(100-a-b)](1-0.01c)Sc] 
 wherein 57≤a≤92.5 at.%, 6≤b≤33 at.%, a+b<100, S means strengthening solute elements, and 0<c≤20 at.% (see Pg. 96, Col. 1, Sect. 2, Para. 1, Experimental procedure, “Co-22(20)Cr-7(5.9)Ti-1.5(2.5)Mo, in at% (wt% in Brackets)”). One of ordinary skill in the art would appreciate that c is 1.5, and therefore a and b would approximately be 70.6at% and 7.1at% according to the claimed formula, respectively. One of ordinary skill in the art would appreciate that Mo is the strengthening solute element, S.
Bhowmik does not disclose further comprising a composition of:
[[Co(a)Ti(b)Cr(100-a-b)](1-0.01c)Sc](1-0.01d)Hd 
wherein H means healing solute elements, and 0<d≤2 at.%, such that self-healing function is implemented by the healing solute element.
Van Bennekom teaches a similar alloy (see para. [0036], para. [0043], para. [0047]) wherein B is included in amounts up to 2.5wt% in order to form boride precipitates and therefore increase strength and hardness while balancing for ductility (see para. [0056]). One of ordinary skill in the art would appreciate that an element which forms precipitates would be considered a solute element. One of ordinary skill in the art would appreciate that boron would be a healing solute element (see claim interpretation above in 112b rejection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included up to 2.5wt% B, such as up to 0.67wt% (2at% for the composition disclosed by Bhowmik), as taught by Van Bennekom, for the invention disclosed by Bhowmik. One would be motivated to add boron in order to increase strength and hardness while balancing for ductility (see teaching above). One of ordinary skill in the art would appreciate that adding, for example, 0.67% B (2at% B or wherein d=2at%), would give a composition of:
[[Co(70.6)Ti(7.1)Cr(22.3)](0.985)Mo1.5](0.995)B2.0 in atomic %, which is approximately equal to a composition in weight% of 71.18wt% Co, 5.81wt% Ti, 19.83wt% Cr, 2.50wt% Mo, and 0.67wt% B, such that a is 70.6at%, b is 7.1at%, c is 1.5at% and d is 2.0at%, which read on the claimed ranges for these variables. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Additionally, one of ordinary skill in the art would appreciate that the inclusion of boron, as taught by Van Bennekom, would result in the self-healing function because the composition and healing solute element ranges are the same as claimed (see 112b interpretation above). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Bhowmik discloses wherein the cobalt-based alloy comprises both of y and y' phases as constituent phases (see Pg. 96, Col. 2, Section 3 Results, describing the classic y-y’ microstructure).

Regarding Claim 3, Bhowmik in view of Van Bennekom do not expressly disclose, wherein upon the deformation of the alloy, the healing solute elements are diffused and segregated into defect sites to strengthen deformed portion, thereby delaying crack formation and propagation, leading to the implementation of self-healing. 
However, the y-y’ structure (see Bhowmik, Pg. 96, Col. 2, Section 3; see also claim 2 above), and the composition of Bhowmik in view of Van Bennekom (see Claim 1 above) is the same as that which is claimed.
Additionally, the solution annealing treatments and aging treatments of Bhowmik are the same as the instant invention (see instant invention Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see Bhowmik, Pg. 96, Col. 1, Sect. 2 wherein solution heat treatment (primary annealing) is 1200C for 20 hours and aging is 1000h at 700C).
It would be obvious to one of ordinary skill in the art that the healing solute elements would behave the same as claimed when subjected to the claimed conditions because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 4, Bhowmik in view of Van Bennekom are silent towards the fraction of y’ phase, and therefore do not disclose wherein the fraction of y’ phase is less than 50%. 
However, the y-y’ structure (see Bhowmik, Pg. 96, Col. 2, Section 3; see claim 2 above), and the composition of Bhowmik in view of Van Bennekom (see Claim 1 above) is the same as that which is claimed.
Additionally, the solution annealing treatments and aging treatments of Bhowmik are the same as the instant invention (see instant invention Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see Bhowmik, Pg. 96, Col. 1, Sect. 2 wherein solution heat treatment (primary annealing) is 1200C for 20 hours and aging is 1000h at 700C).
It would be obvious to one of ordinary skill in the art that fraction of y’ phase of Bhowmik in view of Van Bennekom be the same as claimed because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 5, Bhowmik discloses wherein the size of y’ phase is less than 1um (see Fig. 1A and Fig. 1B wherein cubic structure of the y’ phase is less than 300 nm).

Regarding Claim 6, Bhowmik in view of Van Bennekom disclose secondary y’ precipitates (see Pg. 96, Col. fine cubic y’ precipitates after aging; one of ordinary skill in the art would appreciate that precipitates formed by and after aging would be considered secondary precipitates), but is silent towards the size of the secondary y’ phase precipitates, and therefore do not disclose wherein the secondary y’ precipitates are tens of nanometers in size. 
However, the y-y’ structure (see Bhowmik, Pg. 96, Col. 2, Section 3; see claim 2 above), and the composition of Bhowmik in view of Van Bennekom (see Claim 1 above) is the same as that which is claimed.
Additionally, the solution annealing treatments and aging treatments of Bhowmik are the same as the instant invention (see instant invention Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see Bhowmik, Pg. 96, Col. 1, Sect. 2 wherein solution heat treatment (primary annealing) is 1200C for 20 hours and aging is 1000h at 700C).
It would be obvious to one of ordinary skill in the art that the size of the secondary y’ phase precipitates of Bhowmik in view of Van Bennekom be the same as claimed, and therefore tens of nanometers in size, because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 7, Bhowmik discloses wherein the strengthening solute elements comprise at least one selected from the group consisting of Mo, Hf, Ta, and W (see Pg. 96, Col. 2, Sect. 2 wherein Bhowmik discloses composition such that Mo is the strengthening solute element).

Regarding Claim 8, Bhowmik in view of Van Bennekom discloses wherein the healing solute elements comprise at least one selected from the group consisting of B, C, N, O, P, and S (see para. [0056] of Van Bennekom).

Regarding Claim 9, Bhowmik in view of Van Bennekom disclose wherein 6≤b≤11 (at.%), 70≤a≤86.5 (at.%), 0<c≤0.5b (at.%), and 0<d≤0.5 (at.%) (provided that a+b<100).
One of ordinary skill in the art would appreciate that adding, for example, 0.17wt% B (Van Bennekom teaches the range of 0-2.5wt%; see Claim 1 above), to the composition disclosed by Bhowmik, would give a composition comprising:
[[Co(70.6)Ti(7.1)Cr(22.3)](0.985)Mo1.5](0.995)B0.5 in atomic %, which is approximately equal to a composition in weight% of 71.54wt% Co, 5.84wt% Ti, 19.94wt% Cr, 2.51wt% Mo, and 0.17wt% B, such that a is 70.6, b is 7.1, c is 1.5 and d is 0.5, which reads on the claimed 70≤a≤86.5 at.%, 6≤b≤11 at.%, a+b<100, 0<c≤0.5b, and 0<d≤0.5.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik in view of Van Bennekom, as applied to claim 2 above, in further view of Cui (US 20180236612 A1).
Regarding Claim 4, Bhowmik in view of Van Bennekom are silent towards the fraction of y’ phase, and therefore do not disclose wherein the fraction of y’ phase is less than 50%. 
However, the y-y’ structure (see Bhowmik, Pg. 96, Col. 2, Section 3; see claim 2 above), and the composition of Bhowmik in view of Van Bennekom (see Claim 1 above) is the same as that which is claimed.
Additionally, the solution annealing treatments and aging treatments of Bhowmik are the same as the instant invention (see instant invention Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see Bhowmik, Pg. 96, Col. 1, Sect. 2 wherein solution heat treatment (primary annealing) is 1200C for 20 hours and aging is 1000h at 700C).
It would be obvious to one of ordinary skill in the art that fraction of y’ phase of Bhowmik in view of Van Bennekom be the same as claimed because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Cui teaches wherein volume fractions of y’ for cobalt-based superalloys should be less than 30% in order to produce an easy-to-weld alloy (see para. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further limited the y’ phase fraction to be less than 30 vol%, as taught by Cui, for the invention disclosed by Bhowmik and Van Bennekom, in order to produce a cobalt-based superalloy which is also easy to weld (see teaching above).

Claims 4 and 6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik in view of Van Bennekom, as applied to claim 2 above, in further view of Ishida (US 20080185078 A1).
Regarding Claim 4, Bhowmik in view of Van Bennekom are silent towards the fraction of y’ phase, and therefore do not disclose wherein the fraction of y’ phase is less than 50%. 
However, the y-y’ structure (see Bhowmik, Pg. 96, Col. 2, Section 3; see claim 2 above), and the composition of Bhowmik in view of Van Bennekom (see Claim 1 above) is the same as that which is claimed.
Additionally, the solution annealing treatments and aging treatments of Bhowmik are the same as the instant invention (see instant invention Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see Bhowmik, Pg. 96, Col. 1, Sect. 2 wherein solution heat treatment (primary annealing) is 1200C for 20 hours and aging is 1000h at 700C).
It would be obvious to one of ordinary skill in the art that fraction of y’ phase of Bhowmik in view of Van Bennekom be the same as claimed because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Ishida teaches wherein volume fractions of y’ for cobalt-based superalloys should be between 40-85% by volume in order to balance strength with ductility (see para. [0044] and para. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the y’ phase fraction to be as low as 40 vol%, as taught by Ishida, for the invention disclosed by Bhowmik and Van Bennekom, in order to balance the strengthening effects of the y’ phase with ductility (see teaching above).

Regarding Claim 6, Bhowmik in view of Van Bennekom disclose secondary y’ precipitates (see Pg. 96, Col. fine cubic y’ precipitates after aging; one of ordinary skill in the art would appreciate that precipitates formed by and after aging would be considered secondary precipitates), but is silent towards the size of the secondary y’ phase precipitates, and therefore do not disclose wherein the secondary y’ precipitates are tens of nanometers in size. 
However, the y-y’ structure (see Bhowmik, Pg. 96, Col. 2, Section 3; see claim 2 above), and the composition of Bhowmik in view of Van Bennekom (see Claim 1 above) is the same as that which is claimed.
Additionally, the solution annealing treatments and aging treatments of Bhowmik are the same as the instant invention (see instant invention Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see Bhowmik, Pg. 96, Col. 1, Sect. 2 wherein solution heat treatment (primary annealing) is 1200C for 20 hours and aging is 1000h at 700C).
It would be obvious to one of ordinary skill in the art that the size of the secondary y’ phase precipitates of Bhowmik in view of Van Bennekom be the same as claimed, and therefore tens of nanometers in size, because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Ishida teaches wherein y’ secondary precipitates for a cobalt-based alloy should be at least 10nm, and preferably about 50nm, in order to successfully realize the precipitation-strengthening effect (see para. [0044]; one of ordinary skill in the art would appreciate that the precipitates referred to would be precipitated in the matrix during aging, and therefore be considered secondary y’ precipitates; one of ordinary skill in the art would appreciate that the phases referred to in para. [0044] are the y’ phase – see para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the size of secondary y’ precipitates to be 50nm, as taught by Ishida, for the invention disclosed by Bhowmik and Van Bennekom, in order to successfully produce a precipitation-strengthening effect (see teaching above). 

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Im (“Elemental partitioning and site-occupancy in γ/γ′ forming Co-Ti-Mo and Co-Ti-Cr alloys”) in view of Van Bennekom (US 20190022275 A1).
Regarding Claims 1, Im discloses a cobalt-based alloy having self-healing property (see 112b interpretation above), the cobalt-based alloy having composition as below:
[[Co(a)Ti(b)Cr(100-a-b)]
wherein 57≤a≤92.5 at.%, 6≤b≤33 at.%, and a+b<100 (see abstract wherein a is 84 and b is 12).
Im does not disclose further comprising a composition of:
[[Co(a)Ti(b)Cr(100-a-b)](1-0.01c)Sc](1-0.01d)Hd 
wherein S means strengthening solute elements, 0<c≤20 at.%, H means healing solute elements, and 0<d≤2 at.%, such that self-healing function is implemented by the healing solute element.
Van Bennekom teaches a similar alloy (see para. [0036], para. [0043], para. [0047]) wherein Mo or W are included from 3-9wt% as strengthening solute elements in order to improve corrosion resistance and increase strength and hardness through solid-solution strengthening (see para. [0058]-[0059]).
Van Bennekom further teaches wherein B is included in amounts up to 2.5wt% in order to form boride precipitates and therefore increase strength and hardness while balancing for ductility (see para. [0056]). One of ordinary skill in the art would appreciate that an element which forms precipitates would be considered a solute element. One of ordinary skill in the art would appreciate that boron would be a healing solute element (see claim interpretation above in 112b rejection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included either 3-9wt% Mo or W, such as 4wt% Mo, and up to 2.5wt% B, such as about 0.65wt% B, as taught by Van Bennekom, for the composition and invention disclosed by Bhowmik. One would be motivated to add Mo or W, as well as B, in order to increase corrosion resistance, and improve strength and hardness while balancing for ductility (see teaching above for Mo, W and B by Van Bennekom above). 
One of ordinary skill in the art would appreciate that adding, for example, 0.65wt% B and 4wt% Mo, to the composition disclosed by Bennekom, would give a composition wherein the values of c and d are approximately 2.45at% and 2at%, respectively, which read on the claimed ranges for these variables, and gives a composition comprising:
[[Co(84)Ti(12)Cr(4)](0.9755)Mo2.45](0.98)B2 which is approximately equal to a composition in weight% of 82.3wt% Co, 9.55wt% Ti, 3.45wt% Cr, 4wt% Mo, and 0.65wt% B. 
Thus, Im in view of Bennekom also disclose (Claim 9), wherein:
70≤a≤86.5 at.%, 6≤b≤11 at.%, a+b<100, 0<c≤0.5b, and 0<d≤0.5
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Additionally, one of ordinary skill in the art would appreciate that the inclusion of boron, as taught by Van Bennekom, would result in the self-healing function because the composition and healing solute element ranges are the same as claimed (see 112b interpretation above). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Im discloses wherein the cobalt-based alloy of claim 1 comprises both of y and y' phases as constituent phases (see Fig. 1(c)).

Regarding Claim 3, Im in view of Van Bennekom do not expressly disclose, wherein upon the deformation of the alloy, the healing solute elements are diffused and segregated into defect sites to strengthen deformed portion, thereby delaying crack formation and propagation, leading to the implementation of self-healing. 
However, the y-y’ structure (see Im, Fig. 1(c); see also claim 2 above), and the composition of Im in view of Van Bennekom (see Claim 1 above) is the same as that which is claimed.
Additionally, the solution annealing treatments and aging treatments of Im are the same as the instant invention (see instant invention Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see Im, Pg. 159, Col. 2, Para. 2 wherein solution heat treatment (homogenization) is 1160C for 120 hours and aging is 24h at 800C).
It would be obvious to one of ordinary skill in the art that the healing solute elements would behave the same as claimed when subjected to the claimed conditions because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 5, Im discloses wherein the size of y’ phase is less than 1um (see Fig. 1(c) wherein cubic structure of the y’ phase is less than 1um).

Regarding Claim 6, Im in view of Van Bennekom disclose secondary y’ precipitates (see Fig. 1(c); see Pg. 160, Col. 1, Para. 3; formation of cubic y’ precipitates after aging; one of ordinary skill in the art would appreciate that precipitates formed by and after aging would be considered secondary precipitates), but is silent towards the size of the secondary y’ phase precipitates, and therefore do not disclose wherein the secondary y’ precipitates are tens of nanometers in size. 
However, the y-y’ structure (see Im, Fig. 1(c); see Pg. 160, Col. 1, para. 3; see claim 2 above), and the composition of Im in view of Van Bennekom (see Claim 1 above) is the same as that which is claimed.
Additionally, the solution annealing treatments and aging treatments of Im are the same as the instant invention (see instant invention Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see Im, Pg. 159, Col. 2, Para. 2 wherein solution heat treatment (homogenization) is 1160C for 120 hours and aging is 24h at 800C).
It would be obvious to one of ordinary skill in the art that the size of the secondary y’ phase precipitates of Im in view of Van Bennekom be the same as claimed, and therefore tens of nanometers in size, because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 7, Im in view of Van Bennekom disclose wherein the strengthening solute elements comprise at least one selected from the group consisting of Mo, Hf, Ta, and W (see para. [0058]-[0059] of Van Bennekom wherein strengthening solute atoms are Mo or W).

Regarding Claim 8, Im in view of Van Bennekom discloses wherein the healing solute elements comprise at least one selected from the group consisting of B, C, N, O, P, and S (see para. [0056] of Van Bennekom).

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Van Bennekom, as applied to claim 2 above, in further view of Ishida (US 20080185078 A1).
Regarding Claim 6, Im in view of Van Bennekom disclose secondary y’ precipitates (see Fig. 1(c); see Pg. 160, Col. 1, Para. 3; formation of cubic y’ precipitates after aging; one of ordinary skill in the art would appreciate that precipitates formed by and after aging would be considered secondary precipitates), but is silent towards the size of the secondary y’ phase precipitates, and therefore do not disclose wherein the secondary y’ precipitates are tens of nanometers in size. 
However, the y-y’ structure (see Im, Fig. 1(c); see Pg. 160, Col. 1, para. 3; see claim 2 above), and the composition of Im in view of Van Bennekom (see Claim 1 above) is the same as that which is claimed.
Additionally, the solution annealing treatments and aging treatments of Im are the same as the instant invention (see instant invention Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see Im, Pg. 159, Col. 2, Para. 2 wherein solution heat treatment (homogenization) is 1160C for 120 hours and aging is 24h at 800C).
It would be obvious to one of ordinary skill in the art that the size of the secondary y’ phase precipitates of Im in view of Van Bennekom be the same as claimed, and therefore tens of nanometers in size, because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Ishida teaches wherein y’ secondary precipitates for a cobalt-based alloy should be at least 10nm, and preferably about 50nm, in order to successfully realize the precipitation-strengthening effect (see para. [0044]; one of ordinary skill in the art would appreciate that the precipitates referred to would be precipitated in the matrix during aging, and therefore be considered secondary y’ precipitates; one of ordinary skill in the art would appreciate that the phases referred to in para. [0044] are the y’ phase – see para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the size of secondary y’ precipitates to be 50nm, as taught by Ishida, for the invention disclosed by Im and Van Bennekom, in order to successfully produce a precipitation-strengthening effect (see teaching above). 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bennekom (US 20190022275 A1).
Regarding Claim 1, Van Bennekom discloses a cobalt-based alloy having self-healing property (see 112b interpretation above), the cobalt-based alloy having composition as below:
[[Co(a)Ti(b)Cr(100-a-b)](1-0.01c)Sc](1-0.01d)Hd 
 wherein 57≤a≤92.5 at.%, 6≤b≤33 at.%, a+b<100, S means strengthening solute elements, 0<c≤20 at.%, H means healing solute elements, and 0<d≤2 at.% (see para. [0034], para. [0036], para. [0043], and para. [0047]; see also para. [0056] wherein B may be the healing solute element; one of ordinary skill in the art would appreciate that W or Mo would be a strengthening solute element – see also para. [0058]-[0059]). 
For example, a composition according to Van Bennekom may comprise about 4.8wt% Ti, 22.7wt% Cr, 5.0wt% Mo, 0.10wt% C and a balance (67.4wt%) of Co, which would give composition of [(Co68Ti6Cr26)0.97Mo3]0.997C0.30 wherein a is 68, b is 6, c is 3 and d is 0.3, which reads on the claimed ranges. One of ordinary skill in the art would appreciate that carbon would be a healing solute element (see claim interpretation above in 112b rejection).
As another example, a composition according to Van Bennekom may comprise about 5.7wt% Ti, 22.1wt% Cr, 3.3wt% Mo, 0.65wt% B and a balance (68.2wt%) of Co, which would give composition in at% of [(Co68Ti7Cr25)0.98Mo2]0.98B2 wherein a is 68, b is 7, c is 2 and d is 2, which reads on the claimed ranges. One of ordinary skill in the art would appreciate that boron would be a healing solute element (see claim interpretation above in 112b rejection; see also para. [0056] describing wherein boron forms boride precipitates to increase strength and hardness).
Van Bennekom does not disclose wherein the self-healing function is implemented by the healing solute element C or the solute element B; however, one of ordinary skill in the art would appreciate that the inclusion of, for example, 0.10wt% C or 0.65wt% B respectively, as disclosed by Van Bennekom, would result in the self-healing function because the composition and healing solute element ranges are the same as claimed (see 112b interpretation above). 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 2 and 4-6, Van Bennekom is silent towards the microstructure, and therefore does not disclose (Claim 2) comprising both of y and y' phases as constituent phases, or further (Claim 4) wherein the fraction of the y' phase is less than 50%, (Claim 5) wherein the size of the y' phase is less than 1 um, and (Claim 6) comprising secondary precipitates of the y' phase having a size of tens of nanometers.
However, the composition is the same as the instant invention (see Claim 1 above), and the processing of Van Bennekom is the same as the instant invention (see instant invention, Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see para. [0062] and para. [0068] of Van Bennekom, wherein solution treating is from 1050-1300C for 15-600 min (600 minutes is 10 hours) and aging is from 600-1000C for 5-600 min (600 minutes is 10 hours)).
It would be obvious to one of ordinary skill in the art that the invention of Van Bennekom comprise the microstructure features as claimed (Claims 2 and 4-6), and therefore a microstructure (Claim 2) comprising both of y and y' phases as constituent phases, and further (Claim 4) wherein the fraction of the y' phase is less than 50%, (Claim 5) wherein the size of the y' phase is less than 1 um, and (Claim 6) comprising secondary precipitates of the y' phase having a size of tens of nanometers. 
It would be obvious to one of ordinary skill in the art that Van Bennekom comprise these features because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 3, Van Bennekom does not disclose wherein upon the deformation of the alloy, the healing solute elements are diffused and segregated into defect sites to strengthen deformed portion, thereby delaying crack formation and propagation, leading to the implementation of self-healing.
However, the composition is the same as the instant invention (see Claim 1 above), and the processing of Van Bennekom is the same as the instant invention (see instant invention, Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see para. [0062] and para. [0068] of Van Bennekom, wherein solution treating is from 1050-1300C for 15-600 min (600 minutes is 10 hours) and aging is from 600-1000C for 5-600 min (600 minutes is 10 hours)).
It would be obvious to one of ordinary skill in the art that the healing solute elements would behave the same as claimed when subjected to the claimed conditions because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 7, Van Bennekom disclose wherein the strengthening solute elements comprise at least one selected from the group consisting of Mo, Hf, Ta, and W (see para. [0058]-[0059] wherein strengthening solute atoms are Mo or W).

Regarding Claim 8, Van Bennekom discloses wherein the healing solute elements comprise at least one selected from the group consisting of B, C, N, O, P, and S (see para. [0056]).

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over BE821514 (BE 821514 A1).
Regarding Claims 1, 9 and 10, BE821514 discloses a cobalt-based alloy having self-healing property (see 112b interpretation above), the cobalt-based alloy having composition as below:
[[Co(a)Ti(b)Cr(100-a-b)](1-0.01c)Sc](1-0.01d)Hd 
 wherein: 
(Claim 1) 57≤a≤92.5 at.%, 6≤b≤33 at.%, a+b<100, , 0<c≤20 at.%, and 0<d≤2 at.%,
further (Claim 9), 70≤a≤86.5at.%, 6≤b≤11 at.%, a+b<100, 0<c≤0.5b at.%, and 0<d≤0.5 at.%
and further (Claim 10), 80≤a≤86.5at.%, 6≤b≤11 at.%, a+b<100, 0<c≤0.5b at.%, and 0<d≤0.5 at.%, 
wherein S means strengthening solute elements and H means healing solute elements (see Abstract; one of ordinary skill in the art would appreciate wherein C would be the healing solute element and Mo would be the strengthening solute element S). 
For example, a composition according to BE821514 may comprise about 4.8wt% Ti, 12.3wt% Cr, 3.3wt% Mo, 0.10wt% C and a balance (79.5wt%) of Co, which would give composition in at% of [(Co80Ti6Cr14)0.98Mo2]0.995C0.50 wherein a is 80, b is 6, c is 2 and d is 0.5, which reads on the claimed ranges (see ranges for Claims 1, 9 and 10 above). One of ordinary skill in the art would appreciate that carbon would be a healing solute element (see claim interpretation above in 112b rejection).
BE821514 does not disclose wherein the self-healing function is implemented by the healing solute element C or the solute element B; however, one of ordinary skill in the art would appreciate that the inclusion of, for example, 0.10wt% C respectively, as disclosed by BE821514, would result in the self-healing function because the composition and healing solute element ranges are the same as claimed (see 112b interpretation above). 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 7, BE821514 discloses wherein the strengthening solute elements comprise at least one selected from the group consisting of Mo, Hf, Ta, and W (see Abstract wherein strengthening solute atoms are Mo).

Regarding Claim 8, BE821514 discloses wherein the healing solute elements comprise at least one selected from the group consisting of B, C, N, O, P, and S (see Abstract wherein healing solute element is carbon).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735